Exhibit 10.6

Base Salaries of Executive Officers of the Registrant

As of March 1, 2009, the following are the base salaries (on an annual basis) of
the executive officers (as defined in Item 402 (a)(3) of Regulation S-K) of Old
Point Financial Corporation:

 

Robert F. Shuford
Chairman, President & Chief Executive Officer
Old Point Financial Corporation

   $ 300,000      

Louis G. Morris
Executive Vice President/OPNB
Old Point Financial Corporation

   $ 250,000      

Robert F. Shuford, Jr.
Senior Vice President/Operations
Old Point Financial Corporation

   $ 167,500      

Joseph R. Witt
Senior Vice President/Corporate Banking
Old Point Financial Corporation

   $ 158,500      

Melissa L. Burroughs
Senior Vice President/Lending & Business Development
Old Point Financial Corporation

   $ 152,500      

Margaret P. Causby
Senior Vice President/Risk Management
Old Point Financial Corporation

   $ 151,500      

Laurie D. Grabow
Chief Financial Officer & Senior Vice President/Finance
Old Point Financial Corporation

   $ 150,000      

Eugene M. Jordan, II
Executive Vice President/Trust
Old Point Financial Corporation

   $ 150,000      